DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1 - 9, drawn to a biometric authentication smart card, classified in G06F 21/34.
II. Claims 10 - 18, drawn to a smart payment system, classified in G06Q 20/3821.
III. Claims 19 - 23, drawn to a biometric authentication smart card, classified G06F 21/34.
The inventions are independent or distinct, each from the other because:
The following inventions are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
Inventions I and II:  In the instant case, subcombination I has separate utility such as sensing at least two types of biometric information of a user and generating raw images therefrom; and generating a matching template including biometric features based on the raw images,
In the instant case, subcombination II has separate utility such as requesting a payment amount based on sale-related information, and approving a payment by comparing the sale-related information and the payment amount with payment class information.
See MPEP § 806.05(d).
Inventions I and III:  In the instant case, subcombination I has separate utility such as sensing at least two types of biometric information of a user and to generate raw images therefrom; generating a matching template including biometric features based on the raw images, and outputting, to a payment terminal, payment class information and payment means information set adaptively for the user index.
In the instant case, subcombination III has separate utility such as generating a matching template including feature points based on the raw image, 32Atty. Dkt. No. 2677-000608-US selecting a user index of a verification template corresponding to the matching template among a plurality of stored verification templates, and outputting, to a payment terminal, payment information based on the user index such that the payment information output to the payment terminal based on a first user index is different from the payment information output to the payment terminal based on a second user index.
See MPEP § 806.05(d).
Inventions II and III:  In the instant case, subcombination II has separate utility such as requesting a payment amount based on sale-related information, and to approve a payment by comparing the sale-related information and the payment amount with payment class information; generating a matching template based on biometric information of a user, and outputting, to the payment terminal, the payment class information and payment means information set adaptively for the user index.
In the instant case, subcombination III has separate utility such as sensing biometric information of a user and generating a raw image therefrom; generating a matching template including feature points based on the raw image, 32Atty. Dkt. No. 2677-000608-US selecting a user index of a verification template corresponding to the matching template among a plurality of stored verification templates, and outputting, to a payment terminal, payment information based on the user index such that the payment information output to the payment terminal based on a first user index is different from the payment information output to the payment terminal based on a second user index.
See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
This application also contains claims directed to the following patentably distinct species:
A.  In the event that Invention I is elected, further election of one of the following species is required.
1.Claim 7 drawn to wherein the processing circuitry is configured to output the payment information to the payment terminal such that the payment terminal determines whether to approve a payment amount of sale-related information based on the payment information.  
2.Claim 8 drawn to wherein the processing circuitry is configured to output the payment information to the payment terminal such that the payment terminal the payment terminal determines whether to transmit a payment approval request for a payment amount to a payment server based on payment online/offline information included in the payment information.
B.   In the event that Invention II is elected, further election of one of the following species is required.
1.Claim 17 drawn to wherein the payment terminal is configured to transmit a payment approval request to the payment server, if the payment online/offline information is set to an online mode.  
2.Claim 18 drawn to wherein the payment terminal is configured to autonomously determines whether to approve the payment according to whether the payment terminal is included in the AUC, if the payment online/offline information is set to an offline mode.
C.   In the event that Invention III is elected, further election of one of the following species is required.
1.Claim 21 drawn to wherein the payment terminal is configured to approve a payment by determining whether registration information for the payment terminal is included in the AUC, if the payment online/offline information is set to an offline mode.  
2.Claim 22 drawn to wherein the payment terminal is configured to approve a payment by determining whether sale-related information 33Atty. Dkt. No. 2677-000608-US and a payment amount are within tolerated ranges based on the floor limit, if the payment online/offline information is set to an offline mode.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  In addition, these species are not obvious variants of each other based on the current record.
In the instant case, claim 6, describes characteristics of the generic claim, namely, “output the payment information to the payment terminal".  Each of the species described above are independent or distinct because they describe the mutually exclusive characteristics of such species and are not obvious variants because as noted supra, they describe alternative requirements for what the “output the payment information to the payment terminal" may be.
In the instant case, claim 16, describes characteristics of the generic claim, namely, “online/ offline information".  Each of the species described above are independent or distinct because they describe the mutually exclusive characteristics of such species and are not obvious variants because as noted supra, they describe alternative requirements for what the “online/ offline information” may be.
In the instant case, claim 20, describes characteristics of the generic claim, namely, “payment information".  Each of the species described above are independent or distinct because they describe the mutually exclusive characteristics of such species and are not obvious variants because as noted supra, they describe alternative requirements for what the “payment information” approval may be.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 6 is generic.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 16 is generic.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 20 is generic.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
The examiner has not contacted the applicant for election over telephone due to the complex nature of the election/restriction requirement (see MPEP §812.01 (R-3)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186. The examiner can normally be reached Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571)272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3697



/SARA C HAMILTON/Primary Examiner, Art Unit 3697